Opinion issued May 7, 2009













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-01037-CR
____________

RANDY ELLIOT, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the County Criminal Court At Law No. 10
Harris County, Texas
Trial Court Cause No. 1567755



 
MEMORANDUM  OPINION
           On March 31, 2009, appellant, Randy Elliot, filed a motion to dismiss the
above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley
Do not publish.  Tex. R. App. P. 47.2(b).